                        Case 4:21-mj-71431-MAG Document 3 Filed 09/09/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
                                                                                                                                       FILED
                                        UNITED STATES DISTRICT COURT                                                                     Sep 09 2021
                                                                           for the
                                                                                                                                       SUSANY. SOONG
                                                          Northern District
                                                       __________  District of
                                                                            of __________
                                                                               California                                         CLERK, U.S. DISTRICT COURT
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                           OAKLAND
                   United States of America                                    )
                              v.                                               )       Case No. 4:21-mj-71431 MAG
                      ANSELMO CORRAL                                           )
                                                                               )       Charging District:       Eastern District of California
                              Defendant                                        )       Charging District’s Case No. 6:18-PO-00448 JDP,


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Magistrate Judge Helena M. Barch-Kuchta                                         Courtroom No.: via Zoom teleconference
         Eastern District of CA
                                                                                       Date and Time: 9/15/2021 10:00 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            09/09/2021
                                                                                                           Judge’s signature

                                                                                Nathanael M. Cousins, United States Magistrate Judge
                                                                                                        Printed name and title




         Print                         Save As...                                                                                         Reset
